Citation Nr: 0731523	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-41 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of a partial gastrectomy, currently evaluated as 40 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk






INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO decision, which denied 
an increased rating for a duodenal ulcer with residuals of a 
partial gastrectomy.

In December 2004, the veteran requested a videoconference 
hearing before a member of the Board.  The veteran failed to 
report for his scheduled hearing in March 2006.  The request 
is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

The residuals of the veteran's gastrectomy do not result in 
severe symptoms of nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, or weight loss 
with malnutrition and anemia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
post-gastrectomy residuals have not been met.  38 U.S.C.A. § 
1155 (West 2002 & West Supp. 2007); 38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Since the RO has assigned the 40 percent disability 
rating at issue here for the veteran's service-connected 
disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  Though the record reflects that the veteran's 
original claims folder was lost, it has been reconstructed as 
best possible.  Furthermore, all relevant VA medical records 
and private medical records are in the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  In this case, 
the veteran was afforded a VA examination in March 2004, and 
that examination was thorough and supported by VA outpatient 
treatment records.  There is no evidence to suggest that the 
state of the veteran's disability has changed since that 
examination.  The Board thus finds that the duty to conduct a 
thorough and contemporaneous examination has been satisfied. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

II.  Increased Rating for Gastrectomy Residuals

The veteran contends that the residuals of his partial 
gastrectomy warrant a higher rating than the currently 
assigned 40 percent.  He complains of constant cramping, 
constipation, and fatigue.  He also asserts that he suffers 
from a vitamin B12 deficiency due to his gastrointestinal 
condition. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002 & West Supp. 2007); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2007).

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
most recent examination is not necessarily controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the frequency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

The record shows that, in March 1976, the veteran received a 
truncal vagotomy and hemigastrectomy with gastrojejunostomy 
for treatment of a peptic ulcer.  The veteran's post-
gastrectomy symptoms are currently rated as 40 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7308 
(2007).  Under that code, a 40 percent evaluation is 
warranted where the disability is considered moderate, with 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent evaluation is 
warranted where the condition is severe and associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.

There are various post-gastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as a "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia. Those occurring from one to three 
hours after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (2007).

The evidence of record does not support a finding that the 
veteran's current condition more nearly approximates a 60 
percent disability rating.  While the veteran is competent to 
report his symptoms, and the Board does not doubt that he 
suffers from gastrointestinal problems related to his 
gastrectomy, the fact remains that the veteran's symptoms are 
more consistent with a moderate 40 percent disability rating 
than a severe 60 percent disability rating.

In January 2004, the veteran was afforded a VA physical 
examination.  The veteran reported that his biggest problem 
was constipation three to four times per week with gas, for 
which the veteran used laxatives to produce diarrhea.  The 
veteran also reported vomiting once per month, but denied 
hematemesis or melena.  Furthermore, the veteran reported 
distension of his abdomen with increased gas after eating.  
He reported no weight gain and no weight loss and reported no 
history of anemia.  He reported receiving B12 injections and 
taking a multivitamin for vitamin deficiencies.  Upon 
physical examination, the veteran showed hyperactive bowel 
sounds with no organomegaly.  A complete blood count showed 
no anemia.  The assessment was peptic ulcer disease status 
post partial gastrectomy with residuals which include a 
vitamin deficiency.  

The veteran underwent an upper gastrointestinal series in 
March 2004.  Films and fluoroscopic studies showed normal 
swallowing function and pathology of the esophagus.  The 
stomach showed sub anastomosis resection with good 
functioning, without obstructing neoplasm or marginal ulcer.  
The small bowel showed no pathology.  

In February 2005, the veteran underwent scoping of his 
gastrointestinal system and removal of a diminutive sessile 
polyp of his sigmoid colon.  The procedure confirmed that the 
veteran had mild acid gastritis with constipation, and the 
physician added diagnoses of gastroesophageal reflux disease, 
sigmoid diverticulosis, and possible esophagitis.  It was 
noted that the veteran had been experiencing rectal bleeding.

Consideration has also been given to VA treatment records.  A 
December 2003 note references him gaining 13 pounds and 
starting B12 injections to treat a vitamin deficiency.  
Similarly, an August 2004 nutritional evaluation describes 
the veteran as being overweight and going on a diet to lose 
weight.  The veteran's nutritional status at that time was 
described as only "mildly compromised."

The Board acknowledges that the veteran complains of 
persistent gastrointestinal difficulty, but absent a showing 
of the criteria for a 60 percent rating (i.e. severe symptoms 
of nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia), the veteran is not entitled to an 
increased disability rating.  In this case, the veteran has 
stated that his most severe problem is constipation and gas 
three to four times per week.  There has been no showing of 
symptoms of hypoglycemia, weight loss, or anemia.  There has 
been no recent showing of dumping syndrome.  Though the 
veteran has reported bouts of diarrhea, the record reflects 
that this condition has been intentionally induced with 
laxatives in order to relieve constipation.  While the 
veteran suffers from a vitamin deficiency and receives 
treatment in the form of B12 injections and multivitamins, 
there is no medical evidence that the veteran suffers from 
severe malnutrition.  In fact, the veteran consistently has 
been shown to be well-nourished and obese.  His nutritional 
status is described as being only "mildly compromised."  
Further, while the record reflects complaints of nausea and 
gastritis after large meals, those symptoms are contemplated 
within the current 40 percent disability rating and have been 
shown to be "mild."  In addition, the most recent probative 
medical evidence of record, including the January and March 
2004 VA examinations, shows a well-functioning stomach 
without ulcer or neoplasm, no pathology of the bowels, and no 
organomegaly.  Other problems of record, particularly those 
noted in the February 2005 operative report, such as 
gastroesophageal reflux disease, have not been attributed to 
the veteran's gastrectomy.

In sum, the record shows that the veteran experiences 
moderate symptoms as a result of his partial gastrectomy and 
continues to receive treatment for them.  The Board thus 
concludes that the necessary evidence to support a higher 
rating for severe symptoms under Diagnostic Code 7308 has not 
been shown.  Therefore, an increased rating of 60 percent is 
not warranted.  See 38 C.F.R. § 4.114, supra.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instructions under the title "Diseases of the Digestive 
System" do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. 
§ 4.113 (2007).


Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2007).  The Board finds that 
the use of Diagnostic Code 7308 is most appropriate for 
rating the veteran's gastrectomy residuals because the 
functions affected, anatomical localization, and 
symptomatology of the veteran's disorder most closely relate 
to the criteria of that code.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002 & West Supp. 
2007); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased disability rating for residuals 
of a partial gastrectomy, currently evaluated as 40 percent 
disabling, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


